office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ---------- presp-113310-09 uilc date date to senior tax analyst wage investment atlanta ga from michael j montemurro chief branch income_tax accounting third party communication date of communication month dd yyyy subject taxation of moving_expenses paid to military personnel by private contractor this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether members of the uniformed_services must include in gross_income amounts received from lh as moving_expenses conclusion because the payments from lh are a substitute for partial dislocation allowances paid_by the united_states military and excluded from gross_income under sec_1_61-2 of the income_tax regulations the payments may be excluded from the gross_income of the members of the uniformed service facts a military base in state contracted with lh a private housing contractor to assume the responsibility of providing housing for the members of the uniformed service stationed at the base the military generally provides each soldier a monthly housing allowance bah of dollar_figurev - dollar_figurew depending on the soldier’s pay grade and dependency status under the agreement lh agreed to accept the bah payment directly from the government in satisfaction of the tenants’ rental obligation bah is excluded from gross_income under presp-113310-09 sec_1_61-2 the agreement also contains a commitment by lh to renovate a certain number of housing units lh and each member generally execute a lease with a term of r months in order to meet its renovation goal lh offered to pay moving_expenses of members whose leases had not expired the payments were based on the member’s pay grade and dependency status and range from dollar_figurex to dollar_figurey lh issued a form 1099-misc to each of the members for these payments law and analysis sec_61 of the internal_revenue_code includes in gross_income all income from whatever source derived accordingly a taxpayer must include in gross_income all accessions to wealth unless the taxpayer can point to another section that excludes the accession 348_us_426 thus the payments from lh are presumptively an item_of_gross_income the regulations promulgated under sec_61 of the code however provide exclusions for certain payments made to military personnel accordingly subsistence uniform allowances and amounts received as commutation of quarters are excludable from gross_income sec_1_61-2 similarly the value of quarters or subsistence provided to such personnel is also excludable from gross_income id such personnel may also under sec_1_61-2 exclude from gross_income a dislocation allowance authorized by u s c sec_407 sec_407 of title authorizes the secretary of defense to pay a primary dislocation allowance to a member of the uniformed_services at a rate determined by the member’s pay grade and dependency status an eligible member of the uniformed_services includes one who is ordered to move in connection with the closure or realignment of a military installation and as a result the member and or his dependents actually move u s c sec_407 enacted in sec_407 of title provides that a member who is ordered to vacate family housing provided by the united_states to permit privatization or renovation of housing or for any other reason other than pursuant to a permanent change_of station may be paid a partial dislocation allowance the secretary of defense must adjust the rate of the partial dislocation allowance by the percentage equal to the average percentage increase in the rates of pay in the year of payment the partial dislocation allowance was dollar_figurez when a member is ordered to vacate housing provided by the united_states however the military would provide moving services to the uniformed member the value of which would not be includable in gross_income the payments under consideration are merely a substitute for the benefits that members of the uniformed service would have received from the united_states if their housing had not been privatized and the members were ordered to vacate so that the structures could be rehabilitated the recipients of the moving_expenses from lh received no greater economic benefit than if the united_states continued to provide presp-113310-09 housing and moving_expenses in connection with renovation of the occupied premises accordingly we conclude that the payments in this case do not constitute an item_of_gross_income under sec_61 because they are excludable under sec_1_61-2 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting by _____________________________ michael j montemurro branch chief branch income_tax accounting
